      Case 2:19-cv-00402-SMJ      ECF No. 29   filed 08/18/20   PageID.159 Page 1 of 2


                                                                            FILED IN THE
                                                                        U.S. DISTRICT COURT
                                                                  EASTERN DISTRICT OF WASHINGTON
1
                                                                   Aug 18, 2020
2                                                                      SEAN F. MCAVOY, CLERK




3                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF WASHINGTON
4
     ATANU MUKHERJEE,                          No. 2:19-cv-00402-SMJ
5
                             Plaintiff,        ORDER ADOPTING PROPOSED
6                                              PROTECTIVE ORDER
                 v.
7
     WASHINGTON STATE
8    UNIVERSITY,

9                            Defendant.

10
           Before the Court is Defendant’s Renewed Motion and Memorandum for
11
     Protective Order, ECF No. 22. The parties have stipulated to the motion. ECF No.
12
     24. Defendant previously filed a Motion and Memorandum for Protective Order,
13
     ECF No. 15, which the Court denied with leave to renew on July 22, 2020. ECF
14
     No. 18. Having reviewed the file in this matter, the Court is fully informed and
15
     grants the renewed motion.
16
           Accordingly, IT IS HEREBY ORDERED:
17
           1.    Defendant’s Renewed Motion and Memorandum for Protective Order,
18
                 ECF No. 22, is GRANTED.
19
           2.    Pursuant to Federal Rule of Civil Procedure 26(c) and Stipulation of
20
                 Parties, ECF No. 24, the parties’ proposed protective order, ECF No.


     ORDER ADOPTING PROPOSED PROTECTIVE ORDER – 1
       Case 2:19-cv-00402-SMJ     ECF No. 29   filed 08/18/20   PageID.160 Page 2 of 2




1                 22-1, as supplemented by ECF No. 22, is APPROVED, ADOPTED,

2                 and INCORPORATED in this Order by reference.

3          IT IS SO ORDERED. The Clerk’s Office is directed to enter this Order and

4    provide copies to all counsel.

5          DATED this 18th day of August 2020.

6

7                       SALVADOR MENDOZA, JR.
                        United States District Judge
8

9

10

11

12

13

14

15

16

17

18

19

20



     ORDER ADOPTING PROPOSED PROTECTIVE ORDER – 2
